DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitations of “multiple first twist angles” and “multiple second twist angles” in lines 7, 10, 12 and 13 of this claim. However, the claim does not clearly define what constitutes a “multiple first twist angle” or “multiple second twist angle”. Further, since there is the term “first tilt angle” and “second tilt angle”, are these “multiple twist angles” part of the a “tilt angle” or are they separate entities that have not been defined in the claim? Claims 18-20 are dependent upon claim 1 and are rejected as well.
For examination purposes, any prior art that teaches a “tilt angle” will then meet the limitation of a “multiple twist angle” as well.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet et al, US Patent 8,133,804 (as cited by Applicant) in view of Nagalingham, US Patent 5,344,787.

Regarding claim 1, Godet teaches a method, comprising: forming a resist layer 304 over a structure 302 (figure 3A); patterning the resist layer, resulting in a resist pattern having elongated trenches oriented lengthwise substantially along a first direction and adjacent trenches being separated by resist walls along both the first direction and a second direction perpendicular to the first direction (as shown in figure 3A which shows the first direction. While figure 3A does not show a second direction, figure 2A does show a second direction with resist layer 204 with the trenches being between the layers of 204), loading the structure and the resist pattern into an ion implanter so that a top surface of the resist pattern faces an ion travel direction of the ion implanter (this is done before the implantation steps 3B-3E), the ion travel direction 312 forms a tilt angle with respect to an axis perpendicular to the top surface of the resist pattern (figure 3B); first rotating the structure and the resist pattern around the axis to a first position so that the ion travel direction is in a plane containing the first direction and the axis (figure 3B); first implanting ions into the resist walls with the structure and the resist pattern at the first position (figure 3B); after the first implanting, second rotating the structure and the resist pattern around the axis by 180 degrees to a second position (figure 3C); and second implanting ions into the resist walls with the structure and the resist pattern at the second position (figure 3C).

Godet fails to teach tilting the structure and the resist pattern to form the tilt angle.

However, Nagalingham teaches that an alternative, yet generally known means of performing an angled ion implantation, which involves titling the structure 1 and the resist pattern 5 instead of the ion implanter 15 (as shown in figures 3B-3D)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagalingham with that of Godet because it is generally known in the art that in order to perform an angled implantation, the structure may also be angled to allow for said ion implantation.

Regarding claims 3 and 4, Godet teaches the tilt angle is at least 60 degrees and the tilt angle is in a range from 60 degrees to 80 degrees. (column 4, lines 58-63).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 5, Nagalingham teaches the structure includes a silicon (100) substrate, and the first direction is along silicon <110> direction or silicon <100> direction (which is the titled direction in figures 3B-3D).

Regarding claim 8, Godet teaches repeating the first rotating (figure 3D), the first implanting (figure 3D), the second rotating (figure 3E), and the second implanting (figure 3E).

Regarding claim 9, Godet teaches  the ions during the first and the second implanting include one or more of ion species selected from arsenic, boron, carbon, indium, boron fluoride (BF2), germanium, gallium, fluorine, nitrogen, oxygen, phosphorus, silicon, xenon, argon, and silicon fluoride (SF3) (claim 15).

Regarding claim 10, Godet teaches a method, comprising forming a resist pattern 304 over a structure 302, wherein the resist pattern includes first resist walls 304A, 304B oriented lengthwise substantially along a first direction and second resist walls 304C oriented lengthwise substantially along a second direction perpendicular to the first direction, and the first and the second resist walls intersect (figure 3A);
loading the structure and the resist pattern into an ion implanter so that a top surface of the resist pattern faces an ion travel direction of the ion implanter (this is done before the implantation steps 3B-3E); tilting so that the ion travel direction forms 312 a tilt angle of at least 40 degrees with respect to an axis perpendicular to the top surface of the resist pattern (column 4, lines 58-63); initially rotating the structure and the resist pattern around the axis to an initial position so that the ion travel direction is in an initial plane containing the first direction and the axis (figure 3B); first rotating the structure and the resist pattern around the axis from the initial position to a first position by a first angle, first implanting ions into the first and the second resist walls with the structure and the resist pattern at the first position (figure 3B); after the first implanting, second rotating the structure and the resist pattern around the axis from the first position to a second position by a second angle and a complementary angle of the first angle; and
second implanting ions into the first and the second resist walls with the structure and the resist pattern at the second position (figure 3C).

Godet fails to teach tilting the structure and the resist pattern to form the tilt angle, first angle rotation is less than 90 degrees, and the second angle rotation that is that is less than a sum of 90 degrees.

However, Nagalingham teaches that an alternative, yet generally known means of performing an angled ion implantation, which involves titling the structure 1 and the resist pattern 5 instead of the ion implanter 15 (as shown in figures 3B-3D), thereby teaching “tilting the structure and the resist pattern to form the tilt angle”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagalingham with that of Godet because it is generally known in the art that in order to perform an angled implantation, the structure may also be angled to allow for said ion implantation.

Godet and Nagalingham fail to teach first angle rotation is less than 90 degrees, and the second angle rotation that is that is less than a sum of 90 degrees.

However, it has been held that the degrees of angle rotations of the tilted structure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the degrees of angle rotations of the tilted structure claimed and the reference of Nagalingham teaches 4 different 90 degree rotations of the tilted structure (column 3, lines 36-39) for implantation, it would have been obvious to one of ordinary skill in the art to select suitable degrees of angle rotations in the method of Godet and Nagalingham.

The specification contains no disclosure of either the critical nature of the claimed degrees of angle rotations of the tilted structure or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 11, Nagalingham in view of Godet teach after the second implanting ions, third rotating the structure and the resist pattern around the axis from the second position to a third position by a third angle that is a supplementary angle of the second angle (this is taught by rotating the tilted structure 90 degrees in the reference of Nagalingham before implanting, as shown in Godet); and third implanting ions into the first and the second resist walls with the structure and the resist pattern at the third position (figure 3D of Godet)

Regarding claims 12 and 13, Nagalingham in view of Godet teach after the third implanting ions, fourth rotating the structure and the resist pattern around the axis from the third position to a fourth position by the second angle (this is taught by rotating the tilted structure 90 degrees in the reference of Nagalingham before implanting, as shown in Godet); and fourth implanting ions into the first and the second resist walls with the structure and the resist pattern at the fourth position (figure 3E of Godet), and repeating the first rotating, the first implanting ions, the second rotating, the second implanting ions, the third rotating, the third implanting ions, the fourth rotating, and the fourth implanting ions (column 6, lines 17-19 of Godet, which teaches that steps 3b-3e may be repeated one or more times).

Regarding claim 14, Godet and Nagalingham fail to teach the second angle is twice of a complementary angle of the first angle.
However, it has been held that the degrees of angle rotations of the tilted structure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the degrees of angle rotations of the tilted structure claimed and the reference of Nagalingham teaches 4 different 90 degree rotations of the tilted structure (column 3, lines 36-39) for implantation, it would have been obvious to one of ordinary skill in the art to select suitable degrees of angle rotations in the method of Godet and Nagalingham.

The specification contains no disclosure of either the critical nature of the claimed degrees of angle rotations of the tilted structure or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 15, Godet teaches the tilt angle is in a range from 60 degrees to 80 degrees  (column 4, lines 58-63).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 17, Godet teaches a method, comprising forming a resist pattern 304 over a structure 302; loading the structure and the resist pattern into an ion implanter so that a top surface of the resist pattern faces an ion travel direction of the ion implanter (this is done before the implantation steps 3B-3E); first implanting ions 113 into the resist pattern using the ion implanter with a first recipe that includes applying a first ion dose to the resist pattern (figure 3B); and second implanting ions 113 into the resist pattern using the ion implanter with a second recipe that includes applying a second ion dose to the resist pattern (figure 3C),  wherein the first ion dose is different from the second ion dose (with the difference being that they are performed in different directions), 

Godet fails to teach the resist pattern being held at a first tilt angle and each of multiple first twist angles; the resist pattern being held at a second tilt angle and each of multiple second twist angles; wherein the first tilt angle is different from the second tilt angle, or the multiple first twist angles are different from the multiple second twist angles.

However, Nagalingham teaches that an alternative, yet generally known means of performing an angled ion implantation, which involves titling the structure 1 and the resist pattern 5 instead of the ion implanter 15 (as shown in figures 3B-3D), thereby teaching “the resist pattern being held at a first tilt angle and each of multiple first twist angles” (figures 3B) and “the resist pattern being held at a second tilt angle and each of multiple second twist angles” (figure 3C). Since the tilt angles of figures 3C and 3D appear in different directions, Nagalingham teaches the limitation of “the first tilt angle is different from the second tilt angle, or the multiple first twist angles are different from the multiple second twist angles”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagalingham with that of Godet because it is generally known in the art that in order to perform an angled implantation, the structure may also be angled to allow for said ion implantation.

Regarding claim 18, Godet in view of Nagalingham teaches the resist pattern includes resist walls oriented lengthwise substantially along a first direction, wherein the first implanting ions includes: tilting the structure and the resist pattern so that the ion travel direction forms the first tilt angle with respect to an axis perpendicular to the top surface of the resist pattern (as shown by figures 3B-3D of Nagalingham); and for each twist angle in the multiple first twist angles, performing: first rotating the structure and the resist pattern by the respective twist angle (column 3, lines 36-39 of Nagalingham); and first implanting ions into the resist pattern with the first ion dose (as shown in figure 3B of Godet).

Regarding claim 18, Godet in view of Nagalingham the second implanting ions includes: tilting the structure and the resist pattern so that the ion travel direction forms the second tilt angle with respect to the axis perpendicular to the top surface of the resist pattern (as shown by figures 3B-3D of Nagalingham); and for each twist angle in the multiple second twist angles, performing: second rotating the structure and the resist pattern by the respective twist angle (column 3, lines 36-39 of Nagalingham); and second implanting ions into the resist pattern with the second ion dose (as shown in figure 3C of Godet).

Regarding claim 20, Godet in view Nagalingham the multiple first twist angles include at least four angles, and the multiple second twist angles include at least four angles (Note: column 3, lines 36-39 of Nagalingham teaches at least 4 90 degree twist angles in which to implant, while, column 6, lines 17-19 of Godet, which teaches that steps 3b-3e may be repeated one or more times. Therefore, repeating the 4 90 degree twist angles would meet the limitation of this claim).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet and Nagalingham as applied to claims 1, 3-5, 8-15 and 17-20 above, and further in view of Shih et al, US Patent Application Publication 2017/0338103.

Regarding claim 2, while Godet teaches the structure includes a patterning layer 302, and patterning transfer (column 1, lines 25-26), Godet fails to teach after the second implanting, etching the patterning layer with the resist pattern as an etch mask.

	However, Shih teaches the conventional patterning transferring in figure 1, which is etching the patterning layer with the resist pattern as an etch mask., as disclosed in step 110 of figure 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shih with that of Godet because it is generally known in the art that patterning transfer is transferring the patterned resist to the underlying layers. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet and Nagalingham as applied to claims 1, 3-5, 8-15 and 17-20 9 above, and further in view of Dykstra et al, US Patent 5,091,655.

Regarding claim 6, Godet and Nagalingham fail to teach the tilting of the structure and the resist pattern is performed after the first rotating.

Dykstra teaches the use of an orienter that rotates the undoped structure to a particular orientation before the implantation begins (column 3, lines 23-32). Using this teaching with the references of Godet and Nagalingham would then teach the limitation of first rotating the structure and the resist pattern to a first position, then tilting the structure and the resist pattern to perform the implantation process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dykstra with that of Godet and Nagalingham to rotate the structure to the desired first position, then tilting the structure to perform the implantation process.


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet and Nagalingham as applied to claims 1, 3-5, 8-15 and 17-20 9 above, and further in view of Takahashi et al, US Patent Application Publication 2002/0037460.

Regarding claim 7, while Godet teaches the structure includes a silicon (100) substrate with a <110> direction (column 4, line 66 to column 5, line 4), Godet and Nagalingham fail to teach a substrate with an alignment marker indicating the <110> direction, further comprising: before the first rotating, locating the alignment marker.

Takahashi teaches a substrate with an alignment marker indicating the <110> direction, further comprising: before the first rotating, locating the alignment marker (claim 7) by teaching an alignment mark being used on a substrate, which may be used to indicate a substrate direction and positioning. By detecting the alignment mark, the substrate positioning may be accurately found. Using the positioning coordinates of the alignment marks, the substrate may then be rotated to the correct position. Having the substrate in the correct positions improve the subsequent manufacturing processes, thereby improving the device made.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with that of Godet and Nagalingham because alignment marks are generally used in the art to indicate a substrate direction and position, which ultimately improve the subsequent manufacturing processes, thereby improving the device made.

Regarding claim 16, Godet and Nagalingham fail to teach before the initially rotating the structure and the resist pattern, locating an alignment marker on the structure.

Takahashi teaches before the initially rotating the structure and the resist pattern, locating an alignment marker on the structure (claim 7) by teaching an alignment mark being used on a substrate, which may be used to indicate a substrate direction. By detecting the alignment mark, the substrate positioning may be accurately found. Using the positioning coordinates of the alignment marks, the substrate may then be rotated to the correct position. Having the substrate in the correct positions improve the subsequent manufacturing processes, thereby improving the device made.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with that of Godet and Nagalingham because alignment marks are generally used in the art to indicate a substrate direction and position, which ultimately improve the subsequent manufacturing processes, thereby improving the device made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899